Title: From George Washington to Major General Horatio Gates, 19 February 1777
From: Washington, George
To: Gates, Horatio

 

Sir,
Head quarters. Morris Town. 19 Feby 1777

Your favour of the 15th Inst. reached me this Morning. This going express, I have not time to determine on the Sentence of the Court Martial—You shall hear from me Tomorrow, on that Subject.
The Enemy being certainly reinforced at Brunswic, & the corresponding Intelligence from every Quarter, induce me to believe that They will no longer suffer themselves to be cooped up within such narrow, disagreeable Limits—’Tis given out by them That they mean to move this way—but this may be a Blind to make their March towards the Delaware the more secure—You will observe from the inclosed how desirous I am to have Colo. Dehaas or some Officer of Abilities stationed at New Town, who can superintend the Passage across that River at Coriell’s—Having not as yet heard who commands at New Town, I have inclosed the letter without Seal or Direction—which, after reading, You will be so good as to complete & forward—I did not choose to mention in that Letter, how indispensable the strictest Vigilance is over the Boats—Should Circumstances induce me to hang upon the Enemy’s Flanks, or annoy in the Rear, our secure Possession of all the Boats gives us such an advantage as probably will enable us to retard them ’till a sufficient Body of the Continental Troops can take the Field—A Movement of this sort will also call upon You at the shortest Notice to collect all the Boats from Trenton downwards—and above all things to secure the Stores in Philada—I have so often wrote to the Commte. of Congress in that City describing the Impropriety & Danger of keeping a large Stock there, & so little Attention has been paid to my Observations, that ’tis painfull to me to write again—Still they must not be neglected—Let me therefore desire You to mention the Matter to them in private Conversation—press an immediate Removal of them as the only absolute Mode of preserving them—but let it not be done in such a Way as to agitate the Citizens with the Prospect of Danger.
The Tenor of this will point out the Industry necessary to be used in equipping and forwarding the Troops that can come & are intended for this Place—I do not mean to call out the City Militia yet, only those who are coming from other parts & are not detained for Innoculation. I am Yr most Obdt Sert

Go: Washington


P.S. Intelligence from several quartrs this Moment recd makes a Movement of the Enemy very soon almost absolutely certain.

